DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

	Claim 1, line 2 recites a “backbone”, which based on the specification, seems to refer to the framework.

	Claim 1, lines 7 and 9 recites a “T-atom”, which refers to a T-site in the zeolite, which refers to the tetrahedral site in the zeolite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi, Yutaro et al.  “One-pot synthesis of Phosphorus-modified AEI zeolites Derived by the Dual-Template Method. . . “ and in view of Kano (JP H-06134314) and in view of Grubert (US Pub.: 2013/0084222) and in view of Hilgendorff (CN 107949436).
Kakiuchi describes an AEI zeolite (title) that has small pore, 8 member rings (pg. 122, col. 1, line 6) that is modified by P (phosphorous) (pg. 122, col. 1, last para.) and Cu (pg. 122, col. 2, para. 2).  The Si/Al ratio in the AEI can range from 12-14 (pg. 122, col. 2, last para.).  The P/Al ratio ranges from 0 to 0.69 (pg 122, col. 2, lines 20-21).  The zeolite is made by modifying an already synthesized AEI zeolite (pg. 123, col. 1, para. 3 “the as-synthesized AEI zeolites. . “).  The phosphate is bonded to the zeolite framework (pg. 123, col. 1, para. 3).  Since the phosphate is bonded to the zeolite, it is considered an “extra-framework” compound and therefore meets the “extra-backbone” feature of Claim 1. 
As to the “supported-on” feature, both of these elements are not part of the framework and therefore the zeolite can be the considered the support for these elements.  Alternatively, since this feature is in the preamble and not the body of the claim, these features are not considered to be further limiting on the actual structure of the material since the body of the claim is complete-structurally without the pre-amble features.
	A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
The Cu is added by exchange (pg. 122, col. 2, para. 2) and therefore is also considered an “extra-backbone” portion of the zeolite.  
The catalyst is effective for use in reducing NOx in exhaust gases as well as other chemical conversions, such as converting methanol to olefin (pg. 122, col. 1, para. 1).  
The reference does not describe the ratio of Cu/T or P/T or P/Cu in the zeolite.
As to the P/Cu feature, Kano describes a NOx-catalyst (abstract) that uses crystalline aluminosilicate catalyst (abstract), which contains both a phosphorous compound and a copper compound (abstract). Kano explains that the ratio of P/Cu should be equal or greater than 0.3 but not to exceed 0.7 because at a P/Cu ratio of greater than 0.7, the exhaust gas purification performance deteriorates and the durability is not improved (pg. 4, lines 18-21).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the P/Cu in an amount of 0.3 or less, as taught by Kano for use with Kakiuchi because this ratio is known to be effective for use a catalyst for NOx reduction.
	None of the references disclose a Cu/T ratio of 0.005 to 0.060 or that P/T ratio is from 0.005 to 0.060 however.
	The specification of this application describes an SAR of 15.5 to 11.3 (see Table 1) with a Cu content of 3.4-2.7% (see table 1).  The zeolite used is a CHA-sieve (see PG Pub, para. 142).
	Kakiuchi explains that the amount of phosphate in the zeolite may be modified by varying the amount added to the starting zeolite-reaction mixture (see pg. 124, col. 1, last para) and that the P/Al ratio effects the NO conversion of the catalyst (see pg. 123, col. 2, last para).  	It would have been obvious to one having ordinary skill in the art to have determined the optimum values for NO and NOx conversion of the relevant P/T ratios through routine experimentation in the absence of a showing of criticality.  In re Aller, USPQ 233 (CCPA 1955).
	As to the amount of Cu in the catalyst, Grubert explains that typical SCR catalysts contains iron, copper in an amount of 0.1 to 30% by weight or more preferably from 1-5wt% in a CHA sieve (para. -146).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Cu in an amount of 1-5wt% in the small pore sieve of Kakiuchi and Kano because Grubert explains that use of Cu in this amount is typical in the art in an SCR.
	As to the number of T-sites in the zeolites, Hilgendorff explains that d6r zeolite have double size member ring units, which have the same number of tetrahedral atoms/sites, which include AEI, CHA and a large number of sieves (see para that beings with “zeolite secondary structure unit. . “ of ‘436).  
	Therefore, the number of T-sites in the AEI of Kakiuchi and CHA of Grubert would be the same. 
	As to the ratio of Cu/T, although none of the references state that the ratio of Cu/T is from 0.005-0.060, since the amount of Si/Al is 12-14 in the zeolite of Kakiuchi and it is conventionally known to use 1-5wt% of Cu, as taught by Grubert and both of these values overlap the same ranges used in this application, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Cu/T values would overlap.

Claim(s) 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi, Kano, Grubert and Hilgendorff as applied to claim 1 above, and further in view of Trukhan (US Pat.: 9764313).
The references do not specifically disclose that the small pore zeolite has a crystallite size from 10-50nm.
Trukhan describes a NOx catalyst using a zeolite with either an AEI or CHA framework (Claim 1) where the crystals of the zeolite has a crystal size of 1-250 nm (Claim 1).  
	As to how the crystal size is measured, although Trukhan does not specifically state how the crystal size is determined, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the crystallite size of the small pore zeolite has a crystallite size from 1-250nm, as taught by Trukhan for use with the AEI or CHA zeolite of Kakiuchi, Kano, Grubert and Hilgendorff because this size range is known to be a feature of AEI and CHA zeolites and is an effective size for use of the zeolite used in NOx catalysis.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi, Kano, Grubert and Hilgendorff as applied to claim 1 above, and further in view of Shuai, Shi-jin (CN 104607239).
The references do not teach that the zeolite has an average particle size of 0.01 to 20 µm.
Shuai describes an SCR catalyst that includes copper (abstract) and a zeolite (para. 8). Shuai describes that the particle size of the SCR may have an average particle diameter of 1-10 microns (para. 77).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a particle size of 1-10 microns of the metal-modified zeolite in an SCR catalyst, as taught by Shuai for use with the SCR of Kakiuchi, Kano, Grubert and Hilgendorff because forming metal-modified zeolites into particles whose average size is from 1-10 microns because this particle size is known to be effective for use in NOx catalysis in SCR. 

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi, Kano, Grubert and Hilgendorff as applied to claim 1 above, and further in view of Andersen (US Pub.: 2017/0341022).
Andersen describes an SCR catalyst (para. 8) and explains that commercial SCR catalysts are typically deployed in the form of extruded honeycomb monoliths or as coatings onto inert honeycomb monoliths (para. 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the SCR of Kakiuchi, Kano, Grubert and Hilgendorff in either the extruded-form or as a coating on a honeycomb substrate, as taught by Andersen because Andersen explains that commercial SCR catalysts are known to come in either form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
August 4, 2022